A discharged police officer of the town of Monson has brought this petition for a writ of mandamus for a hearing on charges which caused the board of selectmen to dismiss him. This action followed a hearing by the board set for a time certain which was somewhat delayed. The petitioner left with his counsel and witnesses and did not participate in the hearing. After hearing, the petition was denied and the petitioner appealed. There was no error. In similar matters where action has already been taken, as was the case here, we have hitherto held that mandamus is not an appropriate remedy. Howe v. Attorney Gen. 325 Mass. 268, 270. Harding v. Commissioner of Ins. 352 Mass. 478, 480. Kent v. Civil Serv. Commn. 354 Mass. 757.

Order for judgment affirmed.